                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 MONTEREY RESEARCH, LLC,

                         Plaintiff,                 Civil Action No.

                v.

 STMICROELECTRONICS N.V. AND
 STMICROELECTRONICS, INC.,

                         Defendants.


            MONTEREY RESEARCH, LLC’S RULE 7.1 FINANCIAL INTEREST
                         DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, counsel for Plaintiff Monterey

Research, LLC states as follows:

       1.      Monterey Research, LLC’s parent company is IPValue Management, Inc.

       2.      No publicly traded company owns ten percent (10%) or more of Monterey

Research, LLC’s stock.

                                                   Respectfully submitted,

                                                   FARNAN LLP


 OF COUNSEL:                                       By: /s/ Michael J. Farnan
                                                   Brian E. Farnan (Bar No. 4089)
 Jonas McDavit                                     Michael J. Farnan (Bar No. 5165)
 DESMARAIS LLP                                     919 N. Market St., 12th Fl
 230 Park Avenue                                   Wilmington, Delaware 19801
 New York, NY 10169                                (302) 777-0300
 Tel: (212) 351-3400                               bfarnan@farnanlaw.com
 jmcdavit@desmaraisllp.com                         mfarnan@farnanlaw.com

                                                   Attorneys for Plaintiff Monterey Research,
 Dated: January 21, 2020                           LLC
